Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Vembu et al. (U.S. PGPUB 20170337656) is made of record as describing a related method of receiving a draw call from a shader core. Davies et al. (U.S. PGPUB 20190295313) is made of record as describing a related method of, in response to a draw call, executing an instruction to convey a culling function query to a culling unit for the draw call. However, Vembu et al. in view of Davies et al. do not teach or suggest a graphics pipeline as recited in the independent claims and shown in Fig. 3. Although Gierach et al. (U.S. PGPUB 20190066356), Clarberg (U.S. PGPUB 20170287207), and Mei et al. (U.S. PGPUB 20140210819) disclose a graphics pipeline comprising a shader, clipper/culling unit, and rasterizer, none of the cited art teaches or suggests the interworking combination of hardware for performing the method in the independent claims, i.e., “wherein the shader core is configured to:
receive a draw call;
in response to the draw call:
execute an instruction to generate a culling function query;
convey the culling function query to the culling unit;
receive a response to the culling function query from the culling unit; and
determine whether to cancel, continue, or modify the draw call based on
the response received from the culling unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
6/8/22